Exhibit 10.16

MODIFICATION OF NOTE AND LOAN DOCUMENTS

This MODIFICATION OF NOTE AND LOAN DOCUMENTS (“Modification”) is made as of the
29th day of January, 2010, between RENFRO PROPERTIES, LLC, a California limited
liability company (“Borrower”) and INLAND BANK & TRUST, its successors and
assigns (“Lender”).

RECITALS:

A. Borrower previously executed that certain Note (Loan B) dated as of January
29, 2009, in the principal amount of $5,000,000.00 payable to the order of
Lender (the “Note”).

B. Borrower has also previously executed or caused the following documents to be
executed (the “Loan Documents”) in favor of Lender, all dated as of January 29,
2009 unless otherwise indicated: (i) Mortgage with Assignment of Leases and
Rents and Fixture Financing Statement made by Borrower in favor of Lender (as
amended, restated or replaced from time to time, the “Mortgage”) encumbering the
real property and improvements thereon located at 1702 Springdale Drive,
Clinton, South Carolina (the “Premises”); (ii) Assignment of Leases and Rents
from Borrower to Lender (the “Assignment”) encumbering the Premises, (iii) a
Guaranty (the “Shields Guaranty”) from Kevin A. Shields, individually, to
Lender; (iv) a Guaranty (the “Griffin Capital Guaranty”) from Griffin Capital
Corporation, a California corporation, to Lender; and (v) a Loan and Security
Agreement between Borrower and Lender (the “Loan Agreement”). The Mortgage, the
Assignment, the Shields Guaranty, the Griffin Capital Guaranty, the Loan
Agreement and any other documents now or hereafter given to evidence or secure
payment of this Note or delivered to induce Lender to disburse the proceeds of
the Loan, as such documents may hereafter be amended, restated or replaced from
time to time, are hereinafter collectively referred to as the “Loan Documents”.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Loan Agreement.

C. The Note provides for payment of all unpaid principal, all accrued and unpaid
interest and all other sums due under the Note or any of the other Loan
Documents, if not sooner paid, on January 29, 2010 (the “Maturity Date”).

D. Borrower and Lender have agreed to extend the Maturity Date under the Note
and to modify certain repayment terms of the Note, as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and undertakings contained herein, Borrower and Lender do hereby
mutually covenant, agree, and undertake to modify the Note as follows:

1. Extension of Maturity Date. The Maturity Date is hereby extended from January
29, 2010 to July 29, 2010. All references to the “Maturity Date” in the Loan
Documents shall mean July 29, 2010.



--------------------------------------------------------------------------------

2. Deletion of Adjusted Prime Rate. The “Adjusted Prime Rate” as set forth in
Section 1.1.4. (a) of the Loan Agreement shall be deleted in its entirety and
replaced with the following new Section 1.1.4. (a) as follows:

“(a) “Fixed Rate” means: A per annum rate equal to six and one half percent
(6.50%) fixed.”

All references to the Adjusted Prime Rate in the Loan Documents shall be
replaced with the Fixed Rate.

3. Maturity Date Extension Option. Prior to the Maturity Date, Borrower shall
have the option to extend the Maturity Date through January 29, 2011 (the
“Maturity Date Extension Option”) upon payment to Lender of a loan extension fee
in the amount of $12,500.00 and execution of loan modification documents as
required by the Bank in connection with the Maturity Date Extension Option.

4. Loan Fees. Upon execution of this Modification and in consideration for
Lender’s agreement to enter into this Modification, Borrower shall pay Lender a
loan fee in the amount of $12,500.00.

5. Waiver of Defenses. Borrower acknowledges that Borrower does not have any
defenses, offsets, or counterclaims under the Note or the Loan Documents. To the
extent that any such defenses, offsets, or counterclaims exist as of the date
hereof, they are hereby waived and released in consideration of Borrower’s
agreement to amend the Note.

6. Release by Borrower. Borrower hereby releases and forever discharges Lender
and its officers, employees, agents, representatives, attorneys, successors, and
assigns from any and all claims, causes of action, obligations, demands, costs,
damages, and liabilities whatsoever, in law or in equity, whether known or
unknown, which Borrower now has or may have had in connection with, relating to,
or arising out of the Note, the Loan Documents, or the Premises (as defined in
the Mortgage).

7. Authority. Borrower represents and warrants to Lender that: (a) Borrower has
duly authorized, executed, and delivered this Modification, the Note, and the
Loan Documents; and (b) this Modification, the Note, and the Loan Documents
constitute the legal, valid and binding obligations of Borrower and are
enforceable in accordance with their terms.

8. No Waiver of Remedies. Lender expressly reserves any and all rights and
remedies available to it under this Modification, the Note, and the Loan
Documents, and at law and in equity. No failure to exercise, or delay by Lender
in exercising, any right, power, or privilege hereunder shall preclude any other
or further exercise thereof, or the exercise of any other right, power, or
privilege. The rights and remedies provided in this Modification, the Note, and
the Loan Documents are cumulative and not exclusive of each other or of any
right or remedy provided by law or in equity.

 

2



--------------------------------------------------------------------------------

9. Recitals. The recitals are hereby incorporated as terms and conditions of
this Modification.

10. Governing Law. This Modification shall be governed by and construed in
accordance with the laws of the State of Illinois.

11. Provisions Severable. The unenforceability or invalidity of any provision of
this Modification shall not render any other provision of this Modification
unenforceable or invalid.

12. Successors and Assigns. This Modification shall be binding upon and shall
inure to the benefit of Borrower and Lender and their respective successors and
assigns.

13. Captions. The captions at the beginning of the several paragraphs are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement.

14. Entire Agreement. This Modification embodies and constitutes the entire
agreement and understanding between the parties hereto with respect to the
transactions contemplated herein, and all prior or contemporaneous agreements,
understandings, representations, and warranties are merged into this
Modification. The parties hereto expressly acknowledge that they have not relied
on any prior or contemporaneous oral or written agreements, understandings,
representations, and warranties by the other party in connection with this
Modification, except as expressly set forth in this Modification.

15. Force and Effect. Borrower hereby ratifies, re-affirms, and confirms to
Lender the Note and the Loan Documents.

[REMAINDER OF PAGE BLANK-SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Modification as of the date first
set forth above.

 

BORROWER:

Renfro Properties, LLC,

a California limited liability company

By:

  The GC Net Lease REIT Operating   Partnership, L.P., a Delaware limited  
partnership, its Sole Member

By:

  The GC Net Lease REIT, Inc., a Maryland   corporation, its General Partner  
By:  

/s/ Kevin A. Shields

    Kevin A. Shields, President

 

LENDER:

Inland Bank and Trust

By:

 

/s/ Jocelyn Urban

Name:

 

Jocelyn Urban

Its:

 

Vice President

 

4